Citation Nr: 0620489	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-38 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the veteran's net worth precludes receipt of 
nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1940 to 
December 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in St. Paul, Minnesota 
(RO).


FINDINGS OF FACT

1.  As of September 2004, the veteran had $5,000.00 in cash 
assets, and $100,000.00 in real estate assets, with total 
monthly income of approximately $1,793.30.

2.  The veteran's current living expenses, to include nursing 
home payments, total approximately $4,376.84 per month.


CONCLUSION OF LAW

The veteran's net worth precludes the payment of nonservice-
connected pension benefits.  38 U.S.C.A. § 1522 (West 2002); 
38 C.F.R. §§ 3.274, 3.275 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for entitlement to 
nonservice-connected pension, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 
(2005).  Prior to initial adjudication of the veteran's 
claim, a letter dated in October 2003 satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran's service medical records were not 
obtained as the claim does not concern a medical disability; 
however, the veteran has submitted statements from his 
private medical care facility concerning his current health 
care costs, and other financial documents pertinent to his 
claim.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Similarly, 
although the duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, a VA examination 
was not accorded the veteran in this case as his claim for 
nonservice-connected pension does not require one.  See 
38 C.F.R. § 3.159(c) (4).  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

The veteran is seeking an award of nonservice-connected 
pension benefits, which have been denied due to excessive net 
worth.  He essentially contends that his net worth is not 
excessive; with the exception of $5,000 in cash savings, the 
entirety of his financial assets are tied up in rental 
properties in Oklahoma.  According to the veteran, Oklahoma 
is experiencing a depressed real estate market, which might 
make it difficult for these properties to be sold.  

Pension is a monthly or other periodic payment made by VA to 
a veteran because of service, age, or nonservice-connected 
disability, or to a surviving spouse or child of a veteran of 
a period of war because of the nonservice-connected death of 
the veteran.  See 38 U.S.C.A. §§ 1521, 1541 (West 2002).  The 
amount of pension actually received is the difference between 
the recipient's countable income and the maximum annual rate 
permitted by VA given the recipient's circumstances.  Pension 
is not payable if the recipient's countable annual income 
exceeds the maximum limitation given the recipient's 
circumstances as set forth in the legislation.  See generally 
38 U.S.C.A. §§ 101, 1501 et seq. (2005).

Pension shall be denied or discontinued when the net worth of 
the veteran, and of the veteran's spouse, are such that, 
under all the circumstances, including consideration of 
annual income, it is reasonable that some part of the corpus 
of the net worth be consumed for the veteran's maintenance.  
38 U.S.C.A. § 1522(a) (West 2002); 38 C.F.R. § 3.274(a) 
(2005).  The term "net worth" means the market value, less 
mortgages or other encumbrances, of all real and personal 
property owned by the claimant, except the claimant's 
dwelling (single family unit), including a reasonable lot 
area, and personal effects suitable to and consistent with 
the claimant's reasonable mode of life.  38 C.F.R. §§ 
3.263(b), 3.275(b) (2005).

In determining whether net worth should be used for the 
veteran's maintenance, factors to be considered include: 
whether the funds can be readily converted into cash at no 
substantial sacrifice; life expectancy; the number of 
dependents; and the potential rate of depletion, including 
spending due to unusual medical expenses.  38 C.F.R. § 
3.275(d) (2005).

What constitutes excessive net worth is a question of fact 
for resolution after consideration of the facts and 
circumstances in each case.  See generally Veterans Benefits 
Administration Adjudication Procedure Manual M21-1MR, Part V, 
subpart i, Chapter 3, Section A.1.d.  When the totality of 
the circumstances indicates that the corpus of the veteran's 
estate is large enough that it would be reasonable to consume 
a part of the corpus for his maintenance, the law provides 
that pension benefits should not be paid.  38 U.S.C.A. § 1522 
(West 2002); 38 C.F.R. § 3.274(a) (2005).

Net worth is an eligibility factor which must be considered 
prior to the award, or prior to the continuance of an award, 
of a VA nonservice-connected pension.  Persons who possess a 
certain level of financial resources may not be awarded such 
pensions.  There are no precise guidelines, however, that 
establish what amount of net worth would preclude the payment 
of a VA pension.  The standard is reasonableness.

The latest Corpus of Estate Determination, dated in May 2004, 
listed the veteran's only assets as his three real estate 
rental properties, collectively valued as $100,000.00.  The 
Corpus of Estate Determination also listed monthly income of 
$1,459.30 from Social Security.  The veteran's total monthly 
expenses were $4,376.84, which included his assisted living 
expenses, prescription medication expenses, private medical 
insurance premiums, and Medicare premiums.  The veteran's age 
was noted to be 88, and his life expectancy was noted to be 5 
years.  

This Determination concluded that although the veteran's 
monthly expenses exceeded monthly income, he still had enough 
assets to offset any additional expenses that he might incur 
over the upcoming years, thus concluding that his corpus of 
estate was a bar to nonservice-connected pension benefits.  
The rationale for this Determination was that although the 
veteran did not report the income from his rental properties, 
even if he did not receive any rental income, the sale of any 
of the three properties would likely support him for the rest 
of his life.  

As noted above, the May 2004 Corpus of Estate Determination 
indicated that the veteran had a net worth of approximately 
$100,000.  However, on review of the evidence, the Board 
notes that the veteran also had $5,000.00 in liquid assets as 
of September 2004 (previously reported as being $15,000.00 in 
May 2004).  Additionally, as reported previously in October 
2003, the veteran's three rental properties, based on 75 
percent annual occupancy, brought in an additional monthly 
income of $334.00.  Neither of these figures was considered 
in the calculations of the veteran's net worth.

Taking these updated financial figures into consideration, 
the veteran has monthly income of $1,793.30, and expenses of 
$4,376.84.  Thus, his expenses exceed his income by 
$2,583.54.  There is no further financial information of 
record.  Since at the time of the May 2004 Corpus of Estate 
Determination, the veteran's life expectancy was 5 years, his 
current life expectancy is less than 3 years.  In computing 
the current financial information, for the next 3 years, the 
veteran would be expected to spend approximately $93,000.00 
from his estate.  This figure is below the most recent 
calculation of the value of his net worth, $105,000.00.  
 
In view of the size of the veteran's financial assets, the 
Board concludes that some part could be utilized for the 
purpose of the living costs of the veteran, including any 
necessary medical expenses.  Although the veteran contends 
that Oklahoma 


was experiencing a depressed real estate market, it has not 
been demonstrated that there would be any substantial 
sacrifice if one of the rental properties were to be sold.  
Accordingly, under the circumstances, the Board concludes 
that the net worth of the veteran was excessive for purposes 
of entitlement to nonservice-connected pension benefits as of 
September 2004.

The Board recognizes that the veteran served his country 
faithfully during World War II, sought no benefits from VA in 
all the years after service, and only filed his claim for a 
nonservice-connected pension upon moving to a nursing home.  
However, it is inconsistent with the intent of the pension 
program to allow a claimant, as here, to collect a pension 
while simultaneously retaining a sizeable estate; the purpose 
of the pension program is to aid veterans and their 
dependents that are unable to provide themselves the basic 
necessities.  The law makes it clear that the award of a 
nonservice-connected pension, unlike many other VA benefits, 
is contingent upon the claimant meeting certain financial 
requirements.  See 38 U.S.C.A. § 1522 (West 2002).  Based on 
the information provided, those requirements have not been 
met; the veteran's financial assets, if fully exploited, are 
sufficient to meet his basic needs for the foreseeable 
future.

Despite the above, the veteran is not expected to completely 
exhaust his assets for the purpose of establishing 
entitlement to nonservice-connected pension benefits.  If 
there is a change in his financial status, and his net worth 
becomes significantly depleted in the future, he may again 
file a claim for pension benefits, and submit the appropriate 
financial documentation.  However, because of the current 
demonstrated net worth, including 3 separate rental 
properties, the Board finds that it is reasonable to expect 
that some portion of his assets should be consumed to defray 
the costs of his maintenance.  Accordingly, the Board 
concludes that at this time, the veteran's net worth is a bar 
to his receipt of VA pension benefits.  See 38 U.S.C.A. 
§ 1522 (West 2002); 38 C.F.R. §§ 3.274, 3.275 (2005).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The veteran's net worth is a bar to receiving nonservice-
connected pension benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


